Citation Nr: 1533421	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-00 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, posttraumatic stress disorder (PTSD) and/or coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to January 1971.

The appeal to the Board of Veterans' Appeals (Board) on the claims for service connection for tinnitus and bilateral hearing loss arose from a July 2008 rating decision in which the RO, inter alia, denied service connection for tinnitus and bilateral hearing loss.  In July 2008, the Veteran filed a notice of disagreement (NOD) with respect to these matters.  The RO issued a statement of the case (SOC) in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.  

The appeal to the Board on the matter of service connection for hypertension arose from a December 2011 rating decision in which the RO, inter alia, denied service connection for hypertension.  In July 2012, the Veteran filed a notice of disagreement (NOD) with respect to this issue.  The RO issued a statement of the case (SOC) in March 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.  

In his January 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A June 2014 letter informed the Veteran that his hearing was scheduled in August 2014.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

In a May 2013 rating decision, the RO granted service connection for PTSD, representing a full grant of that benefit sought.  Likewise, in an October 2014 rating decision, the RO granted service connection for erectile dysfunction, representing a full grant of that benefit sought.

Additional evidence had been associated with the record that has not been considered by the RO in conjunction with the current appeal.  Although the Veteran has not waived RO consideration of such evidence, given that the Board herein grants service connection for tinnitus, which is a full grant of the benefit sought on appeal, and remanded the remaining issues on appeal for further development, the Board finds no prejudice to the Veteran in proceeding with the issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The RO will have the opportunity to consider such evidence when reajudicating the remaining claims on remand.  

The Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems. 

The Board's decision addressing the claim for service connection for tinnitus is set forth below.  The claims for service connection for bilateral hearing loss and for hypertension are addressed in the Remand following the Order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although service records do not document a specific incident of acoustic trauma, the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service in Vietnam.

3.  The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development action needed to fairly adjudicate this claim have been accomplished.

The Veteran contends that he is entitled to service connection for tinnitus.  He avers that his current tinnitus is related to acoustic trauma in service.  In this regard, he asserts that he experienced acoustic trauma in service due to heavy artillery, mortars, grenades, helicopters, aircraft engines and tanks while serving in Vietnam.  His military occupation was switch board operator.  The Veteran has expressly denied any occupational or recreational noise exposure following service.  He has also reported that he continued to experience ringing in his ears since his period of service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims (Court) recently issued a decision specifying that tinnitus is an organic disease of the nervous system, which is on the list of disabilities identified as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).  As such, service connection may be established based upon a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

The Veteran's service treatment records reflect no complaint, finding, or diagnosis relative to tinnitus during service.  The Board reiterates, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Board notes that the Veteran is competent to report the events that occurred in service, as well as the onset and nature of his tinnitus symptoms.  See, e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  In the instant case, the Veteran has asserted that this ringing in his ears began in service and has continued ever since that time.  Service personnel records document that the Veteran was stationed in Vietnam from April 1968 to April 1969.  His military occupational specialty was chief switchboard operator.  The Board therefore concedes that the Veteran's allegations of in-service noise exposure are credible and consistent with the circumstances of his military service.

Turning to the questions of current disability and the relationship between the current disability and in-service injury (here, noise exposure), the Board finds that there is sufficient persuasive evidence of record to establish the presence of tinnitus and likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).  

Notably, the Veteran was afforded a VA examination in May 2008.  The examiner reviewed the claims file.  The Veteran reported his military noise exposure and denied any post-service noise exposure.  The Veteran reported bilateral recurrent tinnitus since the 1970s.  The examiner diagnosed tinnitus but determined that it was less likely as not a result of noise exposure during active service because hearing was normal at separation.  However, it does not appear that the examiner considered the Veteran's assertion that his tinnitus began in service and the rationale provided primarily addressed the Veteran's hearing loss as opposed to his tinnitus.   

Follow up VA treatment records continued to show a diagnosis of tinnitus, but do not provide any etiological opinion. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In this case, the Board finds that, on the question of current disability, the report of VA examination and VA treatment records indicate that the Veteran does suffer from tinnitus.  A question remains, however, as to whether his tinnitus began in service.

Regarding the Veteran's assertions of experiencing tinnitus during and since service, the Board notes again that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  Moreover, tinnitus-or, ringing in the ears-is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  Again, the VA examiner did not address the Veteran's unequivocal statement that he had experienced tinnitus since service following noise exposure and the rationale primarily addressed the etiology of hearing loss.  As such, the examiner's opinion has been accorded minimal probative value.

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements. See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  These statements, when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. § 3.303(b); Walker, supra..

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

With respect to the Veteran's claim for bilateral hearing loss, again, the Veteran has asserted that his hearing loss is due to in-service noise exposure.  The Veteran has asserted that he has experienced hearing loss since his discharge from service.  The May 2008 VA examiner determined that the Veteran's hearing loss was "less likely as not related to military noise exposure."  The examiner based this opinion on the finding of normal hearing at the Veteran's separation.  Nevertheless, this rationale is inadequate without further explanation as the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).    

Importantly, it also appears that the examiner did not consider and discuss all pertinent facts, including the Veteran's conceded in-service noise exposure and his lay assertions of continuing symptomatology since service.  The examiner also did not address the fact that service records show an upward threshold shift in both ears at 1000, 2000 and 4000 Hertz from his entrance examination in August 1967 to his discharge examination in December 1970.  Thus, the Board finds that the opinion provided by the VA audiologist in May 2008 is inadequate, as the examiner did not consider all of the evidence of record and was based on inaccurate facts.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Under these circumstances, the Board finds that another examination and an opinion by an Ear, Nose and Throat (ENT) physician, preferably, or a qualified audiologist is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R.  § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds a VA examination as opposed to an opinion is necessary so that the VA examiner can obtain a thorough history of in-service and post-service noise exposure.

With regard to the claimed hypertension, the Veteran has asserted that such disorder is due to exposure to herbicides while stationed in Vietnam.  The Veteran has not been afforded a VA examination to determine whether his hypertension is directly related to service, to include exposure to herbicides.  Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.  

Under the circumstances, the Board finds that a VA examination to obtain a medical etiology opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection hypertension, to include as due to exposure to herbicides.  See 38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Alternatively, the Veteran has asserted that his hypertension was caused or is aggravated by his service-connected type II diabetes mellitus, PTSD and/or coronary artery disease.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An August 2011 VA examination report showed that the examiner noted that the Veteran's hypertension was diagnosed in the 1970s and not related to diabetes mellitus, type II.  However, the examiner did not provide any rationale for this finding or determine whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II.  Likewise, the Veteran has not been afforded a VA examination to address whether the Veteran's hypertension is proximately caused by or aggravated by his service-connected PTSD and coronary artery disease.  Hence, the VA examiner should also address whether the Veteran's claimed hypertension is secondary to his service-connected diabetes mellitus, type II, PTSD and/or coronary artery disease.  See 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claims for service connection.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the VA Medical Center (VAMC) in Montgomery, Alabama and that records from that facility dated through June 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain additional pertinent treatment records from the Montgomery VAMC dated from June 2015 for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards private (non-VA) treatment), explaining that in that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Montgomery VAMC  all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the electronic claims file, arrange for the Veteran to undergo VA examination by an ENT physician, preferably, or appropriate audiologist, to address the etiology of any current hearing loss.  
	
The contents of the entire, electronic claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies-specifically, audiometry and speech discrimination testing-should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

With respect to hearing loss in each ear, the examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include the conceded in-service noise exposure. 

In rendering the requested opinions, the examiner must specifically consider and discuss the in- and post-service treatment records to include the documented upward threshold shift from entrance to discharge, and the Veteran's assertions as to onset and continuity of symptoms of diminished hearing.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received are associated with the electronic claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to address the etiology of the diagnosed hypertension.  
	
The contents of the entire, electronic claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that hypertension (a) is the result of injury or disease incurred or aggravated in service, to include exposure to herbicides; or if not, (b) was caused OR is aggravated (worsened beyond the natural progression) by the Veteran's service-connected type II diabetes mellitus, PTSD and/or coronary artery disease.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the examiner must specifically consider and discuss the in- and post-service treatment records, and the Veteran's assertions.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be required. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining matters on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC reflects review of all pertinent evidence of record and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


